RAYFIEL, District Judge.
The defendants move, pursuant to-Rule 13(f) of the Federal Rules of Civil Procedure, 28 U.S.C.A., for leave to serve and file an amended answer and counterclaim.
The proposed amended pleading purports to set up counterclaims against the plaintiff for violation of the Sherman. Anti-Trust Act, Title 15 U.S.C.A §§ 1-7, 15 note; the Robinson-Patman Act, Title 15 U.S.C.A. § 13, and the Clayton Act, Title 15 U.S.C.A. § 15 et seq.
Although the affidavit submitted by the-attorney for the defendants in support of the motion could well have been more-extensive, a liberal interpretation of the-*94rules obliges me to grant the relief .sought. However, a reading of the proposed counterclaim reveals that it is so indefinite, and so utterly lacking in .specificity as to be defective on its face.
Accordingly, the motion is granted, with the proviso, however, that the defendants serve and file, within twenty •days after the entry of the order herein, an amended answer and counterclaim which complies with the Rules. This is without prejudice, of course, to the plaintiff’s right to make any appropriate motion with respect to such amended .answer and counterclaim.
Settle order on notice.